DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 
16197564.4   
  11/07/2016   
  EUROPEAN PATENT OFFICE (EPO) 


Claims 1—15 filed on 05/03/2019 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1—4, 6, 7 and 11—15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Zhang” et al (US 9510190 B2) in view of “Fukuda” [US 9226142 B2]


REGARDING CLAIMS 1, 12 & 14. Zhang disclose A device, A method, and A non-transitory computer-readable medium having instructions stored thereon for transmitting encrypted information to a mobile communication network, comprising: 
a communication interface [see FIGS.1 of Zhang]; and at least one processor configured to derive a first security key based on information relating to a first node, to use the communication interface to request use of or to use a further device as a relay to the mobile communication network, to determine whether the further device is connected to the first node [see FIGS.1, 7 and 9, where Zhang disclose end to end security with k1].

Zhang does not expressly; but, Fukuda, analogues art, disclose and/or receive a message when another device has determined that the further device is not connected to the first node [see FIG.1 of Fukuda, where determining if UE 300 is not connected to SERVING GW 200], 
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Zhang by incorporating the teaching of Fukuda for the benefit of  holding encryption secure communication in a radio base station.

Zhang in view of Fukuda further disclose,
and upon determining that the further device is not connected to the first node or upon receipt of staid the message: to derive a second security key based on information relating to a second node of the mobile communication network to which the further device is connected [see FIGS.1, 5 and 7, where Fukuda disclose deriving key for handover (S102, S107, S109)], and to use the communication interface to transmit information to the mobile communication network via the further device, the information being encrypted using the second security key [see FIGS.1, 6 and 9, where Fukuda disclose transmitting packets (S407, S4111)]]. 

REGARDING CLAIMS 11, 13 & 15. Zhang in view of Fukuda disclose A system, A method, and A non-transitory computer-readable medium having instructions stored thereon for directing a device for transmitting encrypted information, comprising: 
a communication interface [see FIGS.1 of Zhang]; and at least one processor configured to determine whether a device wants to use or is using a further device as a relay to a mobile communication network and upon determining that the device wants to use or is using a further device as a relay to the mobile communication network [see FIGS.1, 7 and 9, where Zhang disclose end to end security with k1]: 
to determine a node of the mobile communication network with which the device is associated, to determine a further node of the mobile communication network to which the device is connected or wants to connect [see FIG.1 of Fukuda, where determining if UE 300 is not connected to SERVING GW 200], and to use the communication interface to direct the see FIGS.1, 5 and 7, where Fukuda disclose deriving key for handover (S102, S107, S109)].  The motivation to combine is the same as that of claim 1 above.
Zhang in view of Fukuda further disclose claims 2—4. The device of claim 1, wherein the at least one processor is configured to derive the second security key as part of a handover of the device from the first node to the second node [see FIGS.1, 5 and 7, where Fukuda disclose deriving key for handover (S102, S107, S109)]; wherein the at least one processor is configured to request the handover upon receiving the message [see FIGS.1, 7 and 9, where Zhang disclose end to end security with k1]; and wherein the at least one processor is configured to use the communication interface to connect to the second node and obtain the information relating to the second node from the second node [see FIGS.1, 5 and 7, where Fukuda disclose deriving key for handover (S102, S107, S109)].  The motivation to combine is the same as that of claim 1 above. 

Zhang in view of Fukuda further disclose claims 6 and 7. The device of claim 1, wherein the information relating to the second node comprises information obtained by monitoring an air interface and which identifies the second node; wherein the information relating to the second node comprises information received from the further device [see FIGS.1, 7 and 9 of Zhang; See also FIGS.1, 5—7 and 9 of Fukuda].  The motivation to combine is the same as that of claim 1 above. 

Claims 5 and 8—10 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Zhang” et al [US 9510190 B2] in view of “Fukuda” [US 9226142 B2], and further in view of “Wurster” et al. [US 2014/0133656 A1]

Zhang in view of Fukuda fail; but Wurster, analogues art, disclose further disclose claim 5, 9 & 10, wherein the at least one processor is configured to generate a random number and to derive the second security key based on information relating to the second node and based on the random number generated by the at least one processor; wherein the at least one processor is configured to use the communication interface to transmit the random number generated by the at least one processor to the further device or to the second node [see par.0058, 0112 …, where Wurster discloses generating pseudo-random generation]. 
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Zhang/Fukuda by incorporating the random number generator of Wurster for the benefit of securing data communication.

Zhang in view of Fukuda, and further in view of Wurster further disclose claim 8. The device of claim 1, wherein the information relating to the second node comprises information relating to a Proximity Services session between the device and the further device [see Abstract and par.0065, 0066, 0070]. The motivation to combine is the same as that of claims 5…


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571)270-3155.  The examiner can normally be reached on Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/AMARE F TABOR/             Primary Examiner, Art Unit 2434